NOTICE OF ALLOWABILITY
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations directed to “wherein the first transmission includes a first transmission housing and a first transmission shaft, wherein the first electric motor includes a first stator operatively coupled to the first transmission housing and a first rotor operatively connected to the first transmission shaft, the first rotor includes a first rotor member connected to the first transmission shaft and a second rotor member coupled to the first transmission shaft spaced from the first rotor member, the first stator being arranged between the first and second rotor members,” in conjunction with the remaining limitations, are neither anticipated by nor obvious over the prior art. 
For example, attention is directed to Roth (US 2008/0018110) which teaches a related apparatus. However, Roth fails to teach the above referenced limitations.
For example, attention is directed to Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614